Citation Nr: 1506217	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for IBS, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The March 2009 rating decision denied an evaluation in excess of 10 percent for migraine headaches.  The January 2012 rating decision granted an increased evaluation of 50 percent for PTSD, effective July 19, 2010; reopened a service connection claim for IBS; and denied service connection for IBS.  The Veteran appeals for higher evaluations for migraine headaches and PTSD and for service connection for IBS.  

Despite the RO's action in its January 2012 rating decision to reopen the claim for service connection for IBS, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

During the pendency of the appeal, the RO issued a July 2014 rating decision granting an increased evaluation of 30 percent for migraine headaches, effective June 19, 2014.  The Veteran continues to appeal for a higher evaluation for migraine headaches.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing and a transcript of this hearing is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The issue of entitlement to service connection for IBS, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's migraine headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  

2.  Throughout the appeal period, the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  In a final March 2009 rating decision, the RO denied the Veteran's claim for service connection for IBS.  

4.  The evidence received since the March 2009 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for IBS, to include as secondary to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The March 2009 rating decision that denied the Veteran's claim for service connection for IBS is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen a claim for entitlement to service connection for IBS, to include as secondary to service-connected PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  The January 2009 and December 2010 letters informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  The Board also finds that the notice requirements for new and material evidence claims have been satisfied by the May 2010 letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).  

As noted above, the Veteran testified at a hearing in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

During the relevant appeal period, the Veteran underwent VA examinations in January 2008, February 2009 and May 2011 to assess the current severity of his PTSD and migraine headaches.  The VA examinations are adequate, as they are predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his PTSD or migraine headaches have worsened since his most recent VA examinations.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Migraine Headaches

For the relevant appeal period, the Veteran's migraine headaches have been evaluated as 10 percent disabling prior to June 19, 2014 and 30 percent disabling as of June 19, 2014 under 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

At the outset, the Board observes that the Veteran originally filed his increased evaluation claim for migraine headaches on October 19, 2007.  The RO continued his 10 percent evaluation in an April 2008 rating decision.  The Veteran then submitted another increased evaluation claim for migraine headaches in July 2008, which the RO treated as a new claim and issued a March 2009 rating decision.  As the Veteran filed his July 2008 increased evaluation claim within one year of the April 2008 rating decision, the Board construes the Veteran's statement as a timely filed Notice of Disagreement.  38 U.S.C.A. § 7105(b) (West 2014).  Accordingly, the April 2008 rating decision never became final.  See 38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran contends that he experiences debilitating headaches with associated nausea and dizziness two times a week.  He has to lie down in a dark room until they subside.  See July 2008 statement.  When he had migraines at work, the Veteran would go home for bed rest.  See April 2009 statement.  

At a January 2008 VA examination, the Veteran reported initially manifesting intermittent headaches, which, within the last two years, had progressed to daily headaches with occasional flashing lights in both eyes and photosensitivity.  He did not report any nausea or vomiting.  He described his headaches as frontal headaches that could radiate back.  The Veteran experienced weekly migraine headaches that lasted for hours.  He treated his headaches with Tylenol which provided some relief in the severity.  Upon objective evaluation, the VA examiner found normal fundoscopic, motor, reflex, and cerebellar examination results.  His sensation examination results were otherwise normal except for decreased sensation bilaterally in the great toes.  His cranial nerves were intact.  The VA examiner found that the Veteran's headaches were not prostrating and ordinary activity was possible.  The Veteran had increased absenteeism from work due to his headache pain.  

In July 2008, the Veteran was evaluated by a VA neurologist.  The Veteran described having sharp, throbbing, and pounding headaches with associated lacrimation, nausea and occasional vomiting.  He also reported sensitivity to light and sound.  Prior to the onset of his headaches, the Veteran saw spots in his vision.  The Veteran was currently prescribed two medications for his migraines.  Based on the Veteran's headache log, the VA neurologist found that the Veteran experienced 8 severe headaches out of 20 per month where the patient was debilitated for at least one hour.  The VA neurologist found that the Veteran's migraine headache score was high at 20/8.  

An October 2008 VA treatment record documents that the Veteran complained of headaches occurring two times a week lasting six to eight hours.  He explained that his current medications sometimes shortened the duration of his headaches, but not the severity.  

A January 2009 VA treatment record noted that the frequency of the Veteran's headaches had improved.  The Veteran was currently experiencing four severe headaches out of five to six per month.  The Veteran continued to treat his headaches with medication.  

At a February 2009 VA examination, the Veteran reported weekly migraine headaches with associated nausea and photophobia.  He had a fair response to his current prescription medications.  Upon objective evaluation, the VA examiner found that the Veteran had normal fundoscopic, motor, sensory, and cerebellar examination results, normal mental status and intact cranial nerves.  The VA examiner noted that the most of the Veteran's migraine headaches were prostrating and lasted one to two days.  The Veteran's migraine headaches had significant effects on his full-time employment as a police officer with increased absenteeism.  No effects were found on his activities of daily living.  

A September 2009 VA treatment record documents that the Veteran's headaches had improved in both duration and frequency.  He had four to five headaches a month of which three were severe.  He used medication for his headache pain and associated nausea.  

A September 2010 VA treatment record reflects that the Veteran did not report worsening headache symptoms.  He continued to have five headaches per month.  Four of them were severe.  The VA treating neurologist found the Veteran's headaches were stable.  

A May 2011 VA treatment record documents that the VA treating neurologist noted that the Veteran's headaches had improved markedly in duration, somewhat in severity and unchanged in frequency.  The VA treating neurologist found that the Veteran had signs or symptoms of cervicogenic headache and occipital neuralgia.  The Veteran had a good response to his medication.  

In a June 2011 statement, the Veteran's VA treating neurologist explained that the Veteran was receiving treatment for a debilitating, prostrating and disabling neurologic condition.  He stated that the Veteran's headaches had progressed from intermittent tension type headaches to severe, chronic, daily migraine headaches.  

In June 2014, the Veteran's private treating physician completed a disability benefits questionnaire noting that the Veteran had migraine headaches one to two times a week with associated symptoms of nausea, vomiting, sensitivity to light and sound and changes in vision.  The headache pain, which was located on both sides of his head, lasted one to two days.  The private treating physician found that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  His headache condition caused him to miss work.  

At a December 2014 Board hearing, the Veteran testified that he worked as a sheriff's deputy.  When he had headaches at work, he could not perform his duties and had to leave to go rest.  Over a six-month period, he was absent approximately 10 to 15 days from work.  His duties changed to working as a process server delivering legal papers, because he had more flexibility to leave work when he had headaches.  He believed that his duties changed, because he had been told his absences were a problem.  He described having some headaches that are manageable while at work and other headaches that are debilitating.  He said that without medication it would difficult be for him to work.  

Based on a careful review of all of the evidence of record, the Board finds that the Veteran's migraine headaches are 50 percent disabling throughout the entire appeal period.  The Veteran has consistently reported headache symptoms of pain, nausea, vomiting, photophobia, phonophobia, and vision problems.  He had to lie down and rest for relief.  Although the duration and frequency of his headaches had improved with medication, most of his headaches continued to be severe.  The Veteran had indicated that without his medication working would be difficult.  Notably, his duties at work apparently changed to accommodate his increased absenteeism.  

The Board also finds that the medical evidence supports the Veteran's claim for a higher evaluation.  The Veteran's VA treating neurologist, who had been treating the Veteran since July 2008, found that the Veteran's headaches had progressed to severe, chronic, and daily headaches, which were debilitating, prostrating, and disabling.  Furthermore, the February 2009 VA examiner and the June 2014 statement of his private treating physician found that the Veteran had frequent, prolonged and mostly prostrating migraine headaches.  Therefore, the Board finds that resolving all reasonable doubt in favor of the Veteran, his service-connected migraine headaches warrant a 50 percent evaluation.  

As previously discussed above, the Veteran originally filed for an increased evaluation for his migraine headaches on October 19, 2007, which was denied in an April 2008 rating decision that never became final.  Therefore, the Board finds that the Veteran is entitled to a 50 percent evaluation for his migraine headaches as of the date of his claim on October 19, 2007.  See 38 C.F.R. § 3.400(o) (2014). 

The Board has considered whether the Veteran's headaches presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected headaches are manifested by symptoms of pain, nausea, vomiting, photophobia, phonophobia, and vision problems.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as evidenced by the grant of 50 percent, which includes severe economic inadaptability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  
Thun, 22 Vet. App. at 115.  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, beyond the severe economic inadaptability contemplated in the rating schedule.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

	PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code, 9411, effective July 19, 2010.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At a May 2011 VA psychiatric examination, the Veteran reported symptoms of worsening depression, anxiety with panic attacks, irritability, impaired sleep (four to five hours), intermittent nightmares, insomnia, lack of interest in activities, social isolation, and occasional passive suicidal ideation.  The Veteran had not received mental health treatment since May 2009 and discontinued his medications, which he found to be ineffective, in April 2011.  He had been married once to his wife of about 20 years, but they had been separated twice for two years.  He had three children ages 15, 21, and 25.  He described his relationship with his wife as "so-so" and said that she was supportive, nagged him periodically and engaged in small verbal arguments daily.  He said his children avoided him because of his irritability.  He currently worked for the last 10 to 20 years as a sheriff's deputy, but he kept to himself.  He did not report any effects on his job performance due to his mental health symptoms.  He reported only socially interacting with family, but avoided going out.  He spoke with military friends once a month by phone.  His activities at home consisted of sitting on his deck, watching television and playing video games.  The Veteran did not participate in outdoor activities because of his knee pain and panic attacks.  

Upon objective evaluation, the May 2011 VA examiner found that the Veteran was clean and appropriately and casually dressed; had a cooperative, irritable, and guarded attitude toward the examiner; exhibited spontaneous speech; had a constricted affect and dysphoric mood; was oriented to person, place, and time; had an unremarkable thought process and thought content; showed good judgment and insight; had fair impulse control, but no inappropriate behavior; had a mildly impaired recent memory, but normal remote and immediate memory; had no delusions or hallucinations or obsessive or ritualistic behavior; had no suicidal or homicidal thoughts.  The VA examiner noted that the Veteran had panic attacks characterized by tightness of his chest, upset stomach, dizziness, and sweating, and occurred once a week for one hour.  His panic attacks were triggered by stress or loud noises.  The VA examiner found that the Veteran's PTSD symptoms consisted of recurrent distressing dreams of the traumatic event, intense psychological distress at exposure to internal and external cues resembling the event, avoidance behavior, markedly diminished interest or participation in significant activities, feeling detached or estranged from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The VA examiner opined that the Veteran's psychosocial functioning was mild to moderate, had a GAF score of 58 and had a likely guarded prognosis based on the nature of his chronic health conditions and the Veteran's low motivation in seeking treatment.  

According to lay statements submitted by the Veteran's cousin, co-worker and wife, the Veteran was withdrawn and preferred to be socially isolated.  See December 2010 statements.  His wife explained that she believed he was emotionally withdrawn during family emergencies, such as their son's cancer diagnosis and treatment.  He reacted inappropriately when he grabbed his daughter's arm and threw her to the floor when she tried to get his attention as he was falling asleep.  See December 2010 statement of Veteran's wife.  

At the Veteran's December 2014 Board hearing, the Veteran testified that he had a "non-existent" relationship with his wife.  His last child had left for college.  He kept to himself at home and at work whenever possible.  His wife explained that they had been separated twice in the last five years, but she returned because he needed her help.  She said that the Veteran slept in a separate room with the television kept on all night.  The Veteran's wife described the Veteran as having a nonchalant attitude and no feelings when something happens with one of their children.  

Based on a careful review of all of the evidence of record, the Board finds that the Veteran's PTSD is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran was able to maintain long-standing employment with the same employer; however, he did not interact with his co-workers unless it was necessary.  His relationship with his wife had deteriorated.  Although they have remained married for over 20 years, they have separated twice within the last five years.  He did not have any interest in participating in any activities other than watching television.  He preferred to remain socially isolated.  He was so emotionally withdrawn and detached that he did not respond or react appropriately when dealing with his children.  His lack of motivation also impacted his ability to seek mental health treatment for his symptoms, which made his prognosis for improvement guarded.  Therefore, the Board concludes that, resolving all reasonable doubt in favor of the Veteran, a 70 percent evaluation throughout the appeal period is warranted.  

The Board finds that a 100 percent evaluation for the Veteran's PTSD is not warranted as his PTSD does not reflect total social and occupational impairment.  The Veteran has worked for the same employer for 20 years with no apparent significant effect on his job performance due to his mental health symptoms.  Moreover, there is no evidence of such gross or inappropriate behavior that would warrant a total evaluation.  The Board also does not see symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board finds that the evidence does not show that the Veteran has total occupational and social impairment.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of impaired sleep, panic attacks, nightmares, social isolation, emotional detachment, depression, lack of interest in activities, irritability, and hypervigilance.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  
Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

III.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for IBS was denied in a March 2009 rating decision; the Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  In a September 2010 rating decision, the RO reopened his claim for service connection for IBS and denied the claim on the merits.  In September 2010, the Veteran was advised of the rating decision and his appellate rights.  In November 2010, the Veteran submitted a statement requesting reconsideration of his claim for service connection for IBS.  As this statement was submitted within one year of the September 2010 rating decision, the Board construes this statement as a timely filed NOD.  38 U.S.C.A. § 7105(b) (West 2014).  Therefore, the March 2009 rating decision is the last prior final denial.  

In the March 2009 rating decision, the RO found that the Veteran had not presented evidence that he had a current diagnosis for IBS.  

Since the Veteran's last prior final denial in March 2009, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted a February 2010 private treatment record which reflects a diagnosis for IBS.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The February 2010 private treatment record will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for IBS is reopened.  


ORDER

As of October 19, 2007, entitlement to a 50 percent evaluation for migraine headaches is granted.

Entitlement to a 70 percent evaluation for PTSD is granted.

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for IBS, to include as secondary to PTSD, is granted.  



REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he has experienced IBS symptoms since his active duty service in Saudi Arabia and those symptoms continued following his discharge and became progressively worse.  See April 2010 statement and December 2014 Board hearing transcript.  In addition, the Veteran has argued that his service-connected PTSD has aggravated his IBS symptoms.  See November 2010 statement.  

At his June 2010 VA examination, the VA examiner noted that the Veteran had reported the onset of symptoms of diarrhea during military service.  His symptoms had currently progressed to diarrhea occurring six times a day and intermittent constipation.  He had been diagnosed with IBS in January 2010.  The VA examiner did not provide an opinion as to the etiology of the Veteran's currently diagnosed IBS.  In addition, the record does not contain any medical opinion on the etiology of his condition.  The Board finds that a remand is required to obtain a VA opinion as to whether the Veteran's currently diagnosed IBS is etiologically related to his period of active duty service as well as an opinion as to whether the Veteran's service-connected PTSD permanently aggravated his IBS.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his IBS that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ must then obtain and associate the records with the electronic claims file.

2.  After completing the above, to the extent possible, the AOJ should obtain an addendum opinion to the June 2010 VA examination for the Veteran's IBS by the same examiner or another examiner if she is not available.  The examiner should be provided access to the electronic claims file, including a copy of this REMAND, for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's IBS had its onset during his active duty service or is otherwise etiologically related to his active duty service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's IBS is proximately due to or caused by his service-connected PTSD?

c.  Or is it at least as likely as not (50 percent probability or more) that the Veteran's IBS was permanently aggravated beyond its natural progression by his service-connected PTSD?

In providing the requested opinions, the examiner should consider and address the following:

The Veteran testified that he had symptoms of diarrhea and constipation while serving in the Persian Gulf, which he treated with over-the-counter medications and other medications he received from the field medic.  He said the symptoms that he had in service were the same as the symptoms he currently experienced, but had become progressively worse over the years.  See December 2014 Board hearing transcript.

The Veteran's wife testified that she noticed when he became anxious or upset, the Veteran would have to run to the bathroom.  See December 2010 statement and December 2014 Board hearing transcript.

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answers cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


